Citation Nr: 0804407	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-38 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
including but not limited to as an "undiagnosed illness."

2.  Entitlement to service connection for a bilateral thigh 
disorder including but not limited to as an "undiagnosed 
illness."

3.  Entitlement to service connection for peripheral 
neuropathy, both hands including but not limited to as an 
"undiagnosed illness."

4.  Entitlement to service connection for tinnitus including 
but not limited to as an "undiagnosed illness."

5.  Entitlement to service connection for bilateral defective 
hearing including but not limited to as an "undiagnosed 
illness."

6.  Entitlement to service connection for a chronic sleep 
disorder including but not limited to as an "undiagnosed 
illness."

7.  Entitlement to service connection for an acquired 
psychiatric disability to include a mood disorder including 
but not limited to as an "undiagnosed illness." 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1986 to April 
1992.  He was born in August 1963. 

This appeal to the Board of Veterans Appeals (the Board) is 
taken from action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records file is limited; his 
personnel file is not now in the claims file nor is a copy of 
his DD214.  The singular search for his service records 
reflected that he had served in Southwest Asia from December 
24, 1990 to May 11, 1991 and is a Persian Gulf veteran.  [The 
term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).]

The veteran's initial claim for VA benefits referred to his 
having been treated in Germany in 1992 for low back pain, 
bilateral thigh pain, peripheral neuropathy of both hands, 
and having been otherwise seen in service for bilateral 
tinnitus, bilateral defective hearing, sleep disorder and a 
mood disorder.  He specifically claimed that he had been 
exposed to oil well fire smoke and environmental hazards 
during the Gulf War and that the disability he was claiming 
included "undiagnosed illness."

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2007).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2007).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

The question of "undiagnosed illness" has not been 
adequately addressed by the VARO herein.

However, if signs or symptoms are medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  
Nonetheless, in that instance, "traditional" considerations 
for entitlement to service connection must be utilized with 
regard to such disabilities.

Available clinical records relate to care for various 
ailments during his pre-Persian Gulf War service including 
back and some other complaints.   

The veteran's VA file indicates that his file was, at some 
point, lost; it is unclear the extent to which any pertinent 
documentation may have been lost with it, and collaterally, 
what may be otherwise available to fill in any evidentiary 
gaps as a result.  However, the Board is mindful that, in a 
case such as this, where at least some service medical or 
other records may no longer be available, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

The initial psychiatric evaluation noted that his military 
history included service in the Persian Gulf War, his MOS 
being as a 19K Armored Crewman, serving in Desert Storm with 
the 3rd Bn., 66th Armored Regiment, 2nd Armored Division, and 
assignment to Battalion S3 (Security, Plans, Operations and 
Training) during the Persian Gulf War.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).

Given the veteran's combat service, the Board finds that a VA 
examination is needed to determine whether the veteran has 
the claimed disabilities and, if so, whether each of the 
claimed disabilities had its onset during service or is 
related to his active service, to include incidents in combat 
as reported by the veteran.  38 U.S.C.A. § 1154(b), 5103A; 38 
C.F.R. § 3.159(c)(4).

Although certain presumptions may be made as to his 
association during service, an attempt has not been made to 
further verify the nature of the veteran's service or 
environmental exposures during the Persian Gulf.  There is 
some evidence that when his family moved CONUS from Germany, 
he had some difficulties adjusting, but details of those 
problems are not now in the file.

The veteran has said that it was some years after service 
before he recognized he could, should and actually reached 
out to get VA help.  He has not identified any private care-
givers or employers in the interim who might provide 
documentation to support his claim.  However, it is not 
entirely clear that the veteran is aware that he may need to 
provide documentary evidence of chronicity as to some of the 
claimed disabilities.

He has submitted statements from his ex-wife and a friend who 
have described the changes in him seemingly as a result of 
and immediately after his Persian Gulf service.  They mention 
such problems as moodiness, fatigue, back pain, etc.  His ex-
wife, from whom he was divorced in 1992, (concurrent with his 
return from the Gulf), describes his lack of maintaining a 
job after service, and has stated that when she tried to work 
with him more recently on a family matter, it appeared to her 
that things had not improved in the interim.  His friend says 
that his memory is also not what it had been, and that he had 
seen him drop things for no apparent reason.

Recent VA treatment records show that the veteran has been 
treated and evaluated for some complaints, but has not been 
afforded a Persian Gulf Protocol or other comprehensive VA 
examination to determine his current disabilities; nor is 
there nexus opinion of record as to whether any of the 
current problems are a result of service on a direct, 
secondary or presumed basis.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Specifically, the service department 
should be contacted to provide additional 
copies of all service medical and 
personnel records to include the veteran's 
201 file.  If these files are unavailable, 
the service department should fully verify 
his Persian Gulf MOS, duty stations, 
action seen, etc., to the extent possible.

The veteran should be asked to provide 
clinical data with regard to his 
disabilities during, if available, and 
from the time of his service until 
present, and these should be added to the 
file.  Included therein might be 
employment examinations, reports of 
employment termination, etc.  VA should 
assist in obtaining such evidence.  

2.  The veteran should be scheduled for 
appropriate VA examinations in connection 
with his claimed low back disorder, a 
bilateral thigh disorder, peripheral 
neuropathy, both hands, tinnitus, 
bilateral defective hearing, a chronic 
sleep disorder and an acquired psychiatric 
disability to include a mood disorder.  
The claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examinations, and the 
examination reports should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiners should provide opinions as 
to whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that the veteran's current disabilities 
are related to the veteran's active duty 
service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide 
a complete rationale for any opinion 
provided.

3.  After ensuring that any actions needed 
to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), the case 
should be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the veteran 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

4.  No action is required of the appellant 
until further notice.  However, the Board 
takes this opportunity to advise the 
appellant that the conduct of the efforts 
as directed in this remand, as well as any 
other development deemed necessary, is 
needed for a comprehensive and correct 
adjudication of his claim.  His 
cooperation in VA's efforts to develop his 
claim, including reporting for any 
scheduled VA examination, is both critical 
and appreciated.  The appellant is also 
advised that failure to report for any 
scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

